DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/01/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on June 01, 2017, wherein claims 1-9 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.         “a drive mode setter that sets a drive mode, and wherein the drive mode setter sets the drive mode to either of an interlace drive mode for alternatively executing first drive control in which the first drive circuit sequentially inputs a signal to the odd-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement and second drive control in which the second drive circuit sequentially inputs a signal to the even-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement”, as to claim 6, “the drive mode setter determines whether a movement speed in the touch surface of a touch input to the touch surface is equal to or greater than a predetermined speed, sets the drive mode to the interlace drive mode when the drive mode setter determines that the movement speed is equal to or greater than the predetermined speed, and sets the drive mode to the non- interlace drive mode when the drive mode setter determines that the movement drive mode setter sets the drive mode to the interlace drive mode when the touch panel input device is in a signal standby state” in claim 8.

Furthermore, claim limitations a which invokes 112(f), structural support is provided as detailed in Applicants specification disclosure.
Regarding “drive mode setter”, see FIG. 1 and Para. [0024], the drive mode setter 341 corresponds to a timing generator.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. US PG-PUB 20170168635A1 (hereinafter Xiang) in view of Jee et al. US PG-PUB 20180181787A1 (hereinafter Jee).

Regarding claim 1, Xiang teaches A touch panel input device comprising a touch surface (Fig. 4 and Para. [0027]; touch control device), the touch panel input device Fig. 4; electrodes 100); a plurality of second electrode lines arranged to extend from a third end portion of the touch surface toward a fourth end portion of the touch surface opposed to the second end portion in a second direction (Fig. 4; electrodes 200), and intersect with the plurality of first electrode lines at a plurality of intersections (Fig. 4; electrode 200 intersects electrode 100); a first drive circuit that inputs a first drive signal from the side of the first end portion to odd-numbered first electrode lines which are odd-numbered electrode lines among each of the plurality of first electrode lines (Para. [0048]; The first driving-unit group 310 (i.e., the driving units 300 included in the first driving-unit group 310) may be electrically connected to the odd-numbered driving electrodes 100 (e.g., in a top-to-bottom direction in FIG. 4)); a second drive circuit that inputs a second drive signal from the side of the second portion to even-numbered first electrode lines which are even-numbered electrode lines among each of the plurality of first electrode lines (Para. [0048]; the second driving-unit group 320 (i.e., the driving units 300 included in the second driving-unit group 320) may be electrically connected to the even-numbed driving electrodes 100 (e.g., in a top-to-bottom direction in FIG. 4)); a reception circuit that detects an output signal on each of the plurality of second electrode lines (Fig. 4 and Para. [0029]; The sensing circuit 400 may be electrically connected to each sensing sub-electrode, detecting the output signals of each first sensing sub-electrode); and a touch detector that detects a touch on the touch surface based on a change in the output signals detected by the reception circuit (Fig. 27 and Para. [0027]; the touch control device may include a plurality of driving electrodes 100 extending in a first direction, a plurality of sensing electrodes 200 extending in a second direction different from the first direction, a plurality of driving units 300, and a sensing circuit 400.  For example, the sensing electrodes 200 may be disposed on top of the driving electrodes 100, and a plurality of touch sensors may be formed by the driving electrodes 100 and the sensing electrodes 200.  The proximity of a touch may be determined by detecting a characteristic change, for example, a capacitance change between the driving electrodes 100 and the sensing electrodes 200). Xiang fails to further disclose a drive controller that controls the first drive circuit and the second drive circuit;
However, in the same field of endeavor, Jee teaches a drive controller that controls the first drive circuit and the second drive circuit (Fig’s. 2, 3, Para’s. [0068] and [0071];) touch controller 100 controls the first and second electrode driver 110a and 110b);
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of Xiang with the teaches of Jee, in order to supply driving signals to the electrode Jee-(Para. [0071]).

Regarding claim 4, Xiang as modified by Jee teaches The touch panel input device according to claim 1, Xiang further teaches wherein the drive controller executes interlace drive control to alternately execute first drive control in which the first drive circuit sequentially inputs a signal to the odd-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement and second drive control in which the second drive circuit sequentially inputs a signal to the even-numbered first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement (Fig. 4 and Para. [0024], [0044]; the driving electrodes 100 may be alternately activated, which may be called as "interlace driving".  The corresponding structure is shown in FIG. 4.).

Regarding claim 5, Xiang as modified by Jee teaches The touch panel input device according to claim 1, Xiang further teaches wherein the drive controller executes non-interlace drive control in which the first drive circuit and the second drive circuit sequentially input an input signal to all the electrode lines among each of the plurality of first electrode lines from a line on the side of the third end portion to a line on the side of the fourth end portion in the order of arrangement (Para. [0043]; as shown in FIG. 1 and FIG. 2, all the driving units 300 may be disposed at same ends of the driving electrodes 100, and electrically connected to same ends of the driving electrodes 100, which may be called as "one side driving" or "same-side driving". Wherein “one side or same side driving corresponds to claimed non-interlace driving).

Allowable Subject Matter
6.	Claims 2-3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628